Citation Nr: 1432447	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  12-09 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to June 1972 and from April 1982 to March 1993.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2005 rating decision of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA) that denied service connection for the cause of the Veteran's death.  

The appellant testified at a personal hearing before the undersigned Veterans Law Judge at the RO in November 2013.  A transcript of the hearing is of record.  


REMAND

The Veteran died in June 2004.  His death certificate indicates that the immediate cause of death was lung cancer.  The appellant alleges that the Veteran's fatal lung cancer was initially manifest in service, and that he continually complained of chest pain to her from approximately 1993 until his death in 2004.  In the alternative, she argues that the disease was due to exposure to toxins and asbestos during service aboard two ships during his naval career.  She also asserts that he set foot on land in Vietnam during the Vietnam era and that service connection for lung cancer should be presumed because the Veteran should be presumed to have been exposed to herbicides during service.

The Veteran's service medical records show that a chest x-ray in August 1986 revealed an impression that there were "increased interstitial markings in both lung bases, suggesting pulmonary fibrosis or other interstitial pathology."  Post-service clinical records show that he was diagnosed with metastatic lung cancer in August 2003, more than one year after discharge.  The records also show that he had a history of smoking two packs of cigarettes a day for 30 years.  Service connection for diseases related to the use of tobacco products in service is precluded by law.  38 U.S.C.A. § 1103 (West 2002); 38 C.F.R. § 3.300 (2013).  However, the statute and regulation do not preclude the establishment of service connection based upon a finding that a disease or an injury, even if tobacco-related, became manifest or was aggravated during active service or became manifest to the requisite degree of disability during any applicable presumptive period specified in 38 U.S.C.A. § 1112 or 38 U.S.C.A. § 1116.  

A VA opinion was obtained in August 2009.  The physician concluded that it was "rather impossible to associate [the Veteran's] non-small cell lung cancer with an undocumented asbestos exposure or a complicated exposure to fumes during a fire on the USS Enterprise in the 1960s without resort to mere speculation."  Although the clinician noted the service chest x-ray showing increased interstitial markings, it was not noted whether those findings were clinically significant in the Veteran's subsequent development of lung cancer.  

To establish service connection for lung cancer on a presumptive basis as a chronic disease, it must be shown that the disease was manifest to a compensable degree within one year of separation from service.  The Board finds that the August 2009 medical statement is inadequate to make a decision on the claim.  Therefore, another opinion is necessary.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007) (medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's file to an appropriate medical doctor specialist for an opinion as to the etiology of the Veteran's fatal lung cancer.  The clinician must review the entire claims file, including the service medical records and separation examination, lay statements, hearing testimony, lay reports of chest pain, and smoking history.  After a thorough review of the records, the clinician should provide an opinion as to the etiology of the Veteran's lung cancer, specifically to include whether it is at least as likely as not (50 percent or greater probability) that lung cancer is related to service.  The clinician should opine whether there is any clinical evidence in the file to show that lung cancer was present in service such that it could have been diagnosed as a disability during service and discuss the clinical significance of the interstitial pathology noted on chest x-ray in August 1986.  The examiner should further opine whether it is at least as likely as not (50 percent or greater probability) that lung cancer was present to a compensable degree or more within one year following discharge from active service (by March 1994).  

2.  Then readjudicate the claim.  If the decision remains adverse to the appellant, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

